DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim to foreign priority in Application No. KR2016-101655, filed May 20, 2016, is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, and therefore dependent claims 2-5 and 10-12, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear what is required by the claim language, as the claim requires a particle falling time, but recites a value which one of ordinary skill in the art would consider a falling rate or falling speed (the value is given in a dimension of sec/m). Additionally it is unclear as the value recited is 10 sec/m, which would also be a particle falling speed of 0.01m/sec, a value that one of ordinary skill in the art would appreciate to be outside the range of shot blasting ejection speeds for 1-20um particles. Additionally, dependent claim 2 requires a particle ejection velocity. It is unclear if the ejection velocity of the particle and the particle falling time are different parameters. Examiner interprets the claim to mean a falling rate or ejection speed of 10 m/sec or more. 
Regarding Claims 4, 5, 11 and 12, it is unclear if the recitation “dimples…formed on the region to be treated by ejecting the ejection particles” means wherein the “dimples are formed in the region to be treated” prior to “the ejection of the particles” (i.e., wherein the treatment is the ejection of particles) or if “dimples are formed by ejecting the ejection particles” on a “region to be treated” (i.e., wherein treatment 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka (US 20160221036 A1) in view of Higo (JP 2003201549 A, English Machine Translation).

ejecting substantially spherical ejection particles having a median diameter d50 of from 1 um to 20 um (“substantially spherical shot…ejecting the shot…onto the metal product” Abstract; “spherical shot having…average of average diameters: 14.5um to 18um” [0023]; one of ordinary skill in the art would appreciate that particle sizes within the range and with an average diameter of 14.5-18um would comprise a median diameter within the claimed range of 1-20um; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05) and a falling time through air of not less than 10 m/sec (“ejection speed of 150 m/sec to 250 m/sec” [0023]; see claim interpretation above in 112b rejection; additionally, one of ordinary skill in the art would appreciate that the particle falling time would be that which is claimed because the ejection pressure, ejection particle size, and ejection particle material (see instant specification para. [0063] and Miyasaka, Table 3; both disclose a shot particle comprising a ceramic or metallic material such as steel), are the same as that which is claimed; When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01) against a metal article at an ejection pressure of from 0.05 MPa to 0.5 MPa (“ejection pressure of 0.2 MPa to 0.6MPa” [0023]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05); 
forming a nano-crystal structure layer continuously along a surface of the metal article in a zone to a prescribed depth from the surface of metal article by uniform micronization to nano-crystals (“numerous micro-concavties having substantially circular bottom surfaces with diameter of 0.1um to 5um…formed on the surface of the metal product” [0037]; “uniform nano-crystals were formed in a surface” [0094]; “blasting step …instantaneous rapid heating and rapid cooling are repeated on the surface of the metal product and thereby microstructure (nano-crystals) in a surface layer of the metal 
imparting compressive residual stress to the surface of the metal article (“by the blasting step… compressive stress in the surface are then increased” [0034]). 

Miyasaka is silent towards the exact crystallite size of the nano-crystals in the nano-crystal structure layer, and therefore does not disclose wherein the nano-crystals have an average crystal grain diameter of not greater than 300 nm.
Higo discloses a similar invention (see para. [0011] and [0019]) wherein a nanocrystalline surface layer is formed on a metal component in order to produce a component of increased strength (“nanocrystalline structure…refined to…100nm or less…excellent properties, such as ultrahigh strength” [0003]; “diameter of crystal grains constituting a nanocrystal structure can be appropriately selected depending on the composition and purpose of the metal material, but the average diameter is preferably 100 nm or less, and more preferably 1 nm or more. For example, in the case of improving the strength of an aluminum alloy, the diameter of the nanocrystalline particles is preferably 100 nm or less, more preferably 30 nm or less, and still more preferably 10 nm or less” [0046]; “surface layer…nanocrystalline structure after processing…increase the strength of various metal parts and the structure and to control the magnetism, and it is possible to enhance the function of the metal material surface layer” [0016]; to be clear, one of ordinary skill in the art would appreciate that Higo teaches wherein nanocrystallites of 100nm or less could enhance the strength of any metallic component, not only aluminum alloy materials).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the nano-crystal structure layer with nano-crystals having a diameter of 300nm or less, such as 100nm or less, as taught by Higo, for the invention disclosed by Miyasaka, in order to form a metallic component with increased strength (see teach by Higo above).  



Regarding Claims 3 and 10, Miyasaka in view of Higo disclose wherein the crystal grain diameter of the nanocrystal structure layer is micronized to a crystal grain diameter of not greater than 100nm (Higo, “diameter of crystal grains constituting a nanocrystal structure…100 nm or less, and more preferably 1 nm or more. For example, in the case of improving the strength of an aluminum alloy, the diameter of the nanocrystalline particles is preferably 100 nm or less, more preferably 30 nm or less, and still more preferably 10 nm or less” [0046]). Miyasaka is silent towards the metal component being aluminum or an aluminum alloy. However, Higo further teachers wherein such a nanocrystalline surface layer produced by shot peening is particularly useful for aluminum and aluminum alloy components in order to create parts which have high strength, are light weight, and highly versatile in industry (“Further, the method for producing a nanocrystalline structural metal material of the present invention can be applied to aluminum or an aluminum alloy. By imparting a nanocrystalline structure to a lightweight aluminum or aluminum alloy, it is possible to obtain a high strength, to obtain an aluminum or aluminum alloy having a light weight and high strength, and to provide a wide range of applications” [0026]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have implemented the invention of Miyasaka in view of Higo for an aluminum or aluminum alloy component as taught by Higo, in order to produce a high strength and light weight parts suitable for wide variety of applications (see teaching by Higo above). Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.

Regarding Claims 4 and 11, Miyasaka discloses wherein the metal article is a machining tool, and a region to be treated is a cutting-edge of the machining tool and the vicinity of the cutting-edge (“The metal product to be treated in the method for enhancing adhesion of low-temperature ceramic coating according to the present invention includes various products composed of metal, such as mold, cutter, sliding part, application tool, cutting tool” [0053]; while it is not specifically disclosed wherein the region to 
dimples having an equivalent diameter of from 1-18um and a depth of from 0.02-1.0um formed on the region to be treated by ejection the ejection particles (“In the blasting step, numerous micro-concavities having substantially circular bottom surfaces with diameter of 0.1um to 5um…formed on the surface of the metal product” [0028]; “surface roughness of the metal product before the low-temperature ceramic coating step is 0.8um (Ra: arithmetic average roughness)” [0030]; one of ordinary skill in the art would appreciate that a surface comprising a arithmetic average roughness (Ra) of 0.8um or less would comprise dimples at depths of 0.02-1.0um; furthermore, to be clear, the claim has been interpreted that the dimples are formed by ejection of the ejection particles on the region which is then to be treated, i.e., coated; see claim interpretation above in 112b rejection).
Miyasaka does not expressly disclose wherein the dimples occupy not less than 30% of a surface area of the region to be treated, however, Miyasaka discloses wherein the blasting treatment, and therefore dimple formation, is performed in order to increase the adhesion of the ceramic coating by means of increasing the compressive stress and producing a nanocrystalline layer at the surface of the component (“by the blasting step…a surface of a metal product is cleaned at first, hardness of the metal product and a compressive stress in the surface are then increased…instantaneous rapid heating and rapid cooling are repeated on the surface of the metal product and thereby microstructure (nano-crystals) in a surface layer of the metal product is formed. By nano-crystallizing the surface layer of the metal product, a component such as nitrogen, carbon, metal, and the like is easily penetrated and diffused at equal to or lower than tempering temperature so that adhesion strength of a ceramic film is increased” [0034]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have included coverage of the dimples across the entire component, such that the projected area of dimples covered 30% or more surface area, in order to sufficiently convert the surface layer to a nanocrystalline layer and provided compressive stress such that proper adhesion of 

Regarding Claims 5 and 12, Miyasaka discloses wherein the metal article is a sliding member; at least a sliding portion of the sliding member is a region to be treated (“The metal product to be treated in the method for enhancing adhesion of low-temperature ceramic coating according to the present invention includes various products composed of metal, such as mold…sliding part…gear” [0053]; one of ordinary skill in the art would appreciate that a ceramic coating would be applied to at least a sliding portion of the sliding member wherein increased wear resistance is required; to be clear, the treatment region is considered the region wherein the coating is to be applied, and that the ‘treatment’ is the coating application); and
dimples having an equivalent diameter of from 1-18um and a depth of from 0.02-1.0um formed on the region to be treated by ejection the ejection particles (“In the blasting step, numerous micro-concavities having substantially circular bottom surfaces with diameter of 0.1um to 5um…formed on the surface of the metal product” [0028]; “surface roughness of the metal product before the low-temperature ceramic coating step is 0.8um (Ra: arithmetic average roughness)” [0030]; one of ordinary skill in the art would appreciate that a surface comprising a arithmetic average roughness (Ra) of 0.8um or less would comprise dimples at depths of 0.02-1.0um; furthermore, to be clear, the claim has been interpreted that the dimples are formed by ejection of the ejection particles on the region which is then to be treated, i.e., coated; see claim interpretation above in 112b rejection).
Miyasaka does not expressly disclose wherein the dimples occupy not less than 30% of a surface area of the region to be treated, however, Miyasaka discloses wherein the blasting treatment, and therefore dimple formation, is performed in order to increase the adhesion of the ceramic coating by means of increasing the compressive stress and producing a nanocrystalline layer at the surface of the component (“by the blasting step…a surface of a metal product is cleaned at first, hardness of the metal product and a compressive stress in the surface are then increased…instantaneous rapid heating and rapid cooling are repeated on the surface of the metal product and thereby microstructure (nano-crystals) 

	Regarding Claim 6, Miyasaka discloses a metal article (“metal product” Abstract) comprising:
	a base metal having a hardness of not greater than HV 714 (“metal product after the blasting…range of hardness HV350 to HV600” [0032]); and
a nano-crystal structure layer formed continuously along a surface of a metal article in a zone prescribed depth from the surface of metal article by uniform micronization to nano-crystals (“numerous micro-concavties having substantially circular bottom surfaces with diameter of 0.1um to 5um…formed on the surface of the metal product” [0037]; “uniform nano-crystals were formed in a surface” [0094]; “blasting step …instantaneous rapid heating and rapid cooling are repeated on the surface of the metal product and thereby microstructure (nano-crystals) in a surface layer of the metal product is formed” [0034]; one of ordinary skill in the art would appreciate that the blasting operation be performed to the entire area desired with the same parameters across said area, such that a uniform blasting was achieved resulting in uniform micronization and therefore a uniform nano-crystal layer in a surface of the metal, as disclosed by Miyasaka); and 
a compressive residual stress to the surface of the metal article (“by the blasting step… compressive stress in the surface are then increased” [0034]). 


Higo discloses a similar invention (see para. [0011] and [0019]) wherein a nanocrystalline surface layer is formed on a metal component in order to produce a component of increased strength (“nanocrystalline structure…refined to…100nm or less…excellent properties, such as ultrahigh strength” [0003]; “diameter of crystal grains constituting a nanocrystal structure can be appropriately selected depending on the composition and purpose of the metal material, but the average diameter is preferably 100 nm or less, and more preferably 1 nm or more. For example, in the case of improving the strength of an aluminum alloy, the diameter of the nanocrystalline particles is preferably 100 nm or less, more preferably 30 nm or less, and still more preferably 10 nm or less” [0046]; “surface layer…nanocrystalline structure after processing…increase the strength of various metal parts and the structure and to control the magnetism, and it is possible to enhance the function of the metal material surface layer” [0016]; to be clear, one of ordinary skill in the art would appreciate that Higo teaches wherein nanocrystallites of 100nm or less could enhance the strength of any metallic component, not only aluminum alloy materials).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the nano-crystal structure layer with nano-crystals having a diameter of 300nm or less, such as 100nm or less, as taught by Higo, for the invention disclosed by Miyasaka, in order to form a metallic component with increased strength (see teach by Higo above).  
	
Regarding Claim 7, Miyasaka in view of Higo disclose wherein the crystal grain diameter of the nano-crystal structure layer is not greater than 100nm (Higo, “diameter of crystal grains constituting a nanocrystal structure…100 nm or less, and more preferably 1 nm or more. For example, in the case of improving the strength of an aluminum alloy, the diameter of the nanocrystalline particles is preferably 100 nm or less, more preferably 30 nm or less, and still more preferably 10 nm or less” [0046]). Miyasaka is silent towards the metal component being aluminum or an aluminum alloy. However, Higo further teachers wherein such a nanocrystalline surface layer produced by shot peening is particularly useful for aluminum and aluminum alloy components in order to create parts which have high strength, are light 

Regarding Claim 8, Miyasaka discloses wherein the metal article is a machining tool, and wherein the nano-crystal structure layer is formed on a surface of a region to be treated including a cutting-edge of and a vicinity of the cutting-edge (“The metal product to be treated in the method for enhancing adhesion of low-temperature ceramic coating according to the present invention includes various products composed of metal, such as mold, cutter, sliding part, application tool, cutting tool” [0053]; while it is not specifically disclosed wherein the region to be treated for a machining tool is the cutting-edge and the vicinity of the cutting-edge, one of ordinary skill in the art would appreciate that a ceramic coating would be applied to the cutting edge and vicinity thereof for a machining tool, such as a cutting, as disclosed by Miyasaka; to be clear, the treatment region is considered the region wherein the coating is to be applied, and that the ‘treatment’ is the coating application; one of ordinary skill in the art would recognize that the nano-crystal layer would be formed on the region to which the coating is to be applied, see Claim 6 rejection above); and
dimples having an equivalent diameter of from 1-18um and a depth of from 0.02-1.0um are formed (“In the blasting step, numerous micro-concavities having substantially circular bottom surfaces with diameter of 0.1um to 5um…formed on the surface of the metal product” [0028]; “surface roughness of the metal product before the low-temperature ceramic coating step is 0.8um (Ra: arithmetic average 
Miyasaka does not expressly disclose wherein the dimples occupy not less than 30% of a surface area of the region to be treated, however, Miyasaka discloses wherein the blasting treatment, and therefore dimple formation, is performed in order to increase the adhesion of the ceramic coating by means of increasing the compressive stress and producing a nanocrystalline layer at the surface of the component (“by the blasting step…a surface of a metal product is cleaned at first, hardness of the metal product and a compressive stress in the surface are then increased…instantaneous rapid heating and rapid cooling are repeated on the surface of the metal product and thereby microstructure (nano-crystals) in a surface layer of the metal product is formed. By nano-crystallizing the surface layer of the metal product, a component such as nitrogen, carbon, metal, and the like is easily penetrated and diffused at equal to or lower than tempering temperature so that adhesion strength of a ceramic film is increased” [0034]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have included coverage of the dimples across the entire component, such that the projected area of dimples covered 30% or more surface area, in order to sufficiently convert the surface layer to a nanocrystalline layer and provided compressive stress such that proper adhesion of the ceramic coating was achieved. Furthermore, regarding the claimed range of 30% or more surface area, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.  

Regarding Claim 9, Miyasaka discloses wherein the metal article is a sliding member; the nano-crystal structure layer is formed on a surface of a sliding portion of the sliding member that makes sliding contact with another member (“The metal product to be treated in the method for enhancing adhesion of low-temperature ceramic coating according to the present invention includes various products composed of metal, such as mold…sliding part…gear” [0053]; one of ordinary skill in the art would appreciate that a sliding member would make sliding contact with another member in order to be considered a sliding member; further, one of ordinary skill in the art would appreciate that a ceramic coating would be applied to at least a sliding portion of the sliding member wherein increased wear resistance is required; to be 
dimples having an equivalent diameter of from 1-18um and a depth of from 0.02-1.0um are formed (“In the blasting step, numerous micro-concavities having substantially circular bottom surfaces with diameter of 0.1um to 5um…formed on the surface of the metal product” [0028]; “surface roughness of the metal product before the low-temperature ceramic coating step is 0.8um (Ra: arithmetic average roughness)” [0030]; one of ordinary skill in the art would appreciate that a surface comprising a arithmetic average roughness (Ra) of 0.8um or less would comprise dimples at depths of 0.02-1.0um).
Miyasaka does not expressly disclose wherein the dimples occupy not less than 30% of a surface area of the region to be treated, however, Miyasaka discloses wherein the blasting treatment, and therefore dimple formation, is performed in order to increase the adhesion of the ceramic coating by means of increasing the compressive stress and producing a nanocrystalline layer at the surface of the component (“by the blasting step…a surface of a metal product is cleaned at first, hardness of the metal product and a compressive stress in the surface are then increased…instantaneous rapid heating and rapid cooling are repeated on the surface of the metal product and thereby microstructure (nano-crystals) in a surface layer of the metal product is formed. By nano-crystallizing the surface layer of the metal product, a component such as nitrogen, carbon, metal, and the like is easily penetrated and diffused at equal to or lower than tempering temperature so that adhesion strength of a ceramic film is increased” [0034]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have included coverage of the dimples across the entire component, such that the projected area of dimples covered 30% or more surface area, in order to sufficiently convert the surface layer to a nanocrystalline layer and provided compressive stress such that proper adhesion of the ceramic coating was achieved. Furthermore, regarding the claimed range of 30% or more surface area, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/             Examiner, Art Unit 1735                                                                                                                                                                                           

/ALEXANDRA M MOORE/             Primary Examiner, Art Unit 1731